Citation Nr: 0707231	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, found that no new and 
material evidence had been submitted to reopen the claim for 
service connection for a functional heart murmur (and then 
claimed as a heart condition).  

The veteran testified before the undersigned at a hearing 
held at the RO in October 2006.  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  In a February 1973 decision, the Board denied service 
connection for cardiac disease finding there was no evidence 
of organic heart disease in service or on an April 1972 VA 
examination and that the veteran's heart murmur was a 
functional abnormality and not a pathological disease nor an 
organic injury within the meaning of the relevant law.  The 
veteran received notice of the Board's decision which was 
final.  

2.  In an August 1981 decision, the Board denied there was 
new and material evidence submitted to reopen the veteran's 
claim for service connection for heart disease including 
hypertension finding that the veteran's heart murmur was no 
more than a functional abnormality and not an organic 
pathological disease or injury.  The veteran received notice 
of the Board's decision which was final.  

3.  Additional evidence received subsequent to the August 
1981 Board decision does not raise a reasonable possibility 
of substantiating the claim of service connection for heart 
disease, hypertension and heart murmur.


CONCLUSIONS OF LAW

1.  The August 1981 Board decision denying new and material 
evidence was received to reopen a claim for service 
connection for heart disease including hypertension is final.  
38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the August 1981 Board decision is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board notes, however, that initially the RO did not meet 
VA's duty to notify the veteran of the evidence necessary to 
substantiate his claim in a May 2003 letter, which predated 
the rating decision under appeal.  The May 2003 letter did 
not explain the veteran would have to submit new and material 
evidence.  A subsequent May 2006 "duty to assist" letter to 
the veteran did explain the veteran would have to submit new 
and material evidence, defined that standard, and explained 
why his earlier claim had failed.  In these letters, however, 
the RO did notify the veteran of exactly which portion of the 
evidence submitted was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Also in 
these letters, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As described herein, sufficient notice 
has been provided in this case.

The Board notes that the May 2006 "duty to assist" letter 
attempted to comply with another of the Court's recent 
decisions in Kent v. Nicholson, 20 Vet. App. 1 (2006), in 
that the veteran was notified that evidence he submitted had 
to be both new and material in order to reopen his service 
connection claim.  The RO did readjudicate his claim 
subsequent to the May 2006 "duty to assist" letter when it 
issued supplemental statements of the case in July and August 
2006.  Therefore, the Board finds that the veteran received 
adequate notice of what new and material evidence was needed 
to reopen his service connection claim.  

The Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify in Mayfield, supra.  As 
explained below, new and material evidence has not been 
submitted to reopen the veteran's claim.  In this case, the 
Board finds no possibility of prejudicial error to the 
veteran as neither the degree of disability nor the effective 
date of an award will be assigned in this case.  The Board 
also notes that the RO never correctly identified the prior 
final decision in this matter when it delivered its Kent 
letter to the veteran in May 2006 and incorrectly told the 
veteran the rating decision under appeal was now final.  
Apparently, the RO in its decisions also misread the file and 
dated the final decision in this matter as August 1991 rather 
than August 1981.  The Board finds that any improper notice 
in this appeal as to matters now required by Dingess and 
Hartman or Kent constitutes harmless error under the 
circumstances.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  New and Material Evidence

The veteran seeks service connection for heart disease, 
hypertension and heart murmur.  In support of his claim, the 
veteran states that he was in good health when he entered the 
service and that any heart disorder arose while he was in 
service, or was a condition aggravated by service.  

In a February 1973 decision, the Board denied the veteran's 
claim for service connection for cardiac disease finding 
there was no evidence of organic heart disease in service or 
on an April 1972 VA examination and that the veteran's heart 
murmur was a functional abnormality and not a pathological 
disease or an organic injury within the meaning of the 
relevant law.  The veteran received notice of the Board's 
decision which was final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 20.1105.

In an August 1981 decision, the Board denied there was new 
and material evidence submitted to reopen the veteran's claim 
for service connection for heart disease including 
hypertension finding that the veteran's heart murmur was no 
more than a functional abnormality and not an organic 
pathological disease or injury.  The veteran received notice 
of the Board's decision which was final.  38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 20.1105.

In effect, both prior decisions of the Board essentially 
found that the veteran's heart murmur was not indicative of 
any organic or acquired heart pathology.  It was not the 
early indication of any organic heart disorder and was not a 
disorder for which service connection was to be granted as 
there was no heart "disability."

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 1981 decision, which was the last final 
adjudication that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in April 2003, the regulations in 
effect since August 29, 2001 apply.  Those provisions provide 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 1973 
Board decision included service medical records and entrance 
and separation examinations; VA medical records dated between 
November 1971 and January 1972; a written statement from the 
veteran dated in July 1972; a private record indicating pre-
service and post-service dates of employment; and a VA 
examination dated in April 1972 showing a functional murmur 
of no clinical significance.

Evidence considered at the time of the August 1981 Board 
decision included statements from the veteran dated in 
September 1978 and May 1980; VA medical records dated from 
October 1971 to September 1974 and November 1978; transcripts 
of hearings at the RO in May 1979 and October 1980; and a VA 
examination in April 1974 showing normal heart sounds.

Evidence received since the August 1981 Board decision 
included additional treatment records from VA Medical Centers 
from January 1972 to October 1979 and from May 2000 to 
November 2006; private medical records from February 1996 
reflecting an echocardiogram showing a borderline left atrial 
enlargement and left ventricular systolic function apparently 
normal; private electrocardiogram readings in February and 
March 1968 showing the heart within normal limits; the 
veteran's affidavit dated in March 2002; written statements 
from the veteran dated in July 1994 and December 2003; and a 
transcript of the veteran's Board hearing held at the RO in 
October 2006.

The Board finds that this evidence is new as it was not 
previously submitted to the RO.  However, the fact that the 
veteran now has a heart disorder was previously known and is 
not in question.  The Board finds that the new evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, namely, that the veteran's current heart disease, 
hypertension, was caused by service.  Such an issue turns on 
medical evidence.  There is no new medical or other competent 
evidence that the heart murmur noted in service was other 
than functional and not indicative of or did not relate to 
the heart disorder later demonstrated.  While the new 
evidence includes medical records showing treatment for 
hypertension and the absence of any heart murmurs, it does 
not include a competent medical opinion connecting the 
current condition to service or aggravation by service.  
Moreover, no medical professional has specifically related 
the veteran's heart condition to service, or found that the 
disorder was aggravated by service, in spite of the veteran's 
testimony in October 2006 that one or more doctors at a VA 
Medical Center had told him several times that his heart 
condition was related to something that happened in service 
(Tr. at 12).  Thus, the Board finds that this evidence does 
not raise a reasonable possibility of substantiating the 
claim.  As such, this new evidence is cumulative of the 
evidence submitted prior to the August 1981 Board decision.

The Board notes that the veteran also has asserted his heart 
condition was directly related to passing out on a rifle 
range while in service (Tr. at 4, 13), but his allegations 
cannot provide a basis to reopen the claim for service 
connection for heart disease, hypertension and heart murmur.  
His statements alone would not be competent to reopen the 
claim for service connection for a heart condition.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).

Accordingly, the Board finds that the evidence received 
subsequent to the August 1981 Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for heart disease, hypertension and heart murmur.  
38 U.S.C.A. § 5108.  Because the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the 
veteran's application to reopen a claim for service 
connection for heart disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


